t c summary opinion united_states tax_court jack c goins sr and edith m goins petitioners v commissioner of internal revenue respondent docket no 316-99s jack c goins sr pro d lyndell pickett for carluzzo special trial filed date se respondent judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies of dollar_figure and dollar_figure petitioners’ respectively for each year whether petitioners are entitled to trade_or_business expense deductions in excess of the amounts allowed by respondent whether jack c goins sr examiner for the commonwealth of contractor or employee background some of the facts have been petitioners filed a timely joint each year in issue at the time resided in frankfort kentucky jack c goins sr petitioner began performing kentucky department of insurance examiner on april over in federal income taxes for the years and the issues for decision are and performed services as an insurance kentucky as an independent stipulated and are so found federal_income_tax return for the petition was filed they references to petitioner are to services for the commonwealth of dol as a market conduct the years his position was classified at times as an independent_contractor and at times as an employee on date petitioner insurance benefits on date his working arrangement with doi ended on june filed a claim for unemployment claiming that he was laid off by his employer after an administrative hearing before a referee and an appeal to the kentucky unemployment insurance commission petitioner was denied benefits on the basis of insufficient base_period wages applying common-law factors used in making such determinations the kentucky unemployment insurance commission found that the services performed by petitioner for the doi were performed as an independent_contractor and that petitioner was not an employee of the dol the decision of the kentucky unemployment insurance commission is based in part upon petitioner’s employment relationship with the doi during the years in issue for each of those years the terms of that relationship are set forth ina personal_service_contract among other things each contract provides for a term of year beginning on july and ending on june petitioner’s maximum annual fees for services computed with reference to the maximum set on a daily basis and reimbursement for traveling costs including a fixed rate per_diem amount depending in part upon distance traveled each contract specifically provides the parties are cognizant that the state is liable for social_security employer’s contributions and for making social_security withholdings pursuant to u s code sec_418 sec_218 of the social_security act relative to the compensation of the second party for this contract - - petitioner’s obligations under each contract are described as follows performs market conduct examinations of insurance_companies authorized to do business in kentucky audit claims records policy filings rates advertisements and agent records for compliance with law prepares report of examinations and testifies in any formal proceedings resulting from examination usually the examinations conducted by petitioner pursuant to his contracts with the doi took place at the offices of the insurance_company under examination where the records necessary for the examination were stored in most cases the location was not in kentucky each contract contemplated the examinations would require petitioner to travel extensively which he did during each year in issue for most audits petitioner used his personally owned cadillac to travel to the location where the insurance_company under audit was located petitioner was reimbursed dollar_figure per mile for_the_use_of his car for trips to and from the location of the audit if the audit was conducted within miles of frankfort petitioner was also entitled to mileage reimbursements for return trips to frankfort over the weekends petitioner was paid a per_diem_allowance for meals_and_lodging while traveling away from frankfurt on doi business as follows distance days paid rate per day miles mile sec_5 m-f dollar_figure before dollar_figure thereafter miles dollar_figure before sec_85 thereafter during petitioner received mileage reimbursements of dollar_figure and per_diem payments of dollar_figure days x dollar_figure during petitioner received mileage reimbursements of dollar_figure and per_diem payments of dollar_figure days x dollar_figure days x dollar_figure petitioner was required to submit a travel voucher to doi but was not required to submit receipts petitioners’ federal_income_tax return for each year in issue was prepared by a paid income_tax_return_preparer included with each return is a schedule c profit or loss from business on each schedule c petitioner’s business is described as contract state insurance auditor no income is reported on either schedule c for each year the income paid to him by the doi was reported as wages as evidenced by the issuance of forms w-2 wage and tax statement the travel reimbursements paid to petitioner during the years in issue are not included in the income reported on the forms w-2 the following deductions are claimed on the schedules c gas oil dollar_figure dollar_figure lodging dollar_figure dollar_figure depreciation dollar_figure dollar_figure insurance dollar_figure dollar_figure interest - - dollar_figure contract help dollar_figure dollar_figure postage dollar_figure dollar_figure rent lease - - dollar_figure supplies dollar_figure dollar_figure taxes lic dollar_figure dollar_figure airfare dollar_figure - - meals dollar_figure dollar_figure telephone dollar_figure dollar_figure cleaning svc dollar_figure dollar_figure car repair - - dollar_figure in the notice_of_deficiency respondent disallowed all of the deductions claimed on the schedules c respondent further determined that petitioner performed services for the doi as an employee of the state rather than as an independent_contractor discussion generally sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including the business of being an employee see 326_us_465 54_tc_374 in general traveling expenses including expenses for meals_and_lodging qualify for deduction if the expenses are reasonable and necessary incurred while the taxpayer is away from home and directly connected to the conduct of the taxpayer’s trade_or_business sec_162 commissioner - j- v flowers supra pincite if a taxpayer’s otherwise deductible traveling expenses are reimbursed by his employer the taxpayer is entitled to a deduction only for amounts in excess of the reimbursements and only if properly substantiated see sec_1_162-17 income_tax regs sec_1_274-5t f temporary income_tax regs fed reg date sec_274 imposes stringent substantiation requirements for deductions related to travel entertainment gifts and listed_property as defined in sec_280f otherwise allowable deductions for these types of expenses are not allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift sec_274 to substantiate his traveling expenses petitioner produced a travel log and numerous credit card receipts according to petitioner expenses_incurred in connection with his employment with the doi are recorded in the travel log on a day-by-day basis petitioner’s travel log lists expenses for breakfast lunch dinner business meals entertainment tips generally for --- - food service hotel coffee breaks clerical assistance gas parking repairs telephone postage laundry gifts supplies and medical the total_amounts of these expenses form the basis for the deductions claimed by petitioner on the schedules c for and according to petitioner he only claimed deductions for meals_and_lodging while he was traveling away from frankfurt to conduct an audit comparing petitioner’s travel log to various credit card receipts indicates otherwise on numerous dates in and the receipts indicate that petitioner was in frankfort while petitioner’s travel log indicates that petitioner incurred and apparently deducted expenses for one or more meals at trial petitioner testified that on weekend travel days he might be in frankfort for some portion of the day and in the city where the audit was being conducted for the remaining portion his explanation might cover some of the occasions but many of the receipts indicate that petitioner was in frankfort on a day during the work week under the circumstances we are unwilling to accept petitioner’s log as adequate substantiation for the traveling expenses deducted on the schedules c nor do petitioner’s receipts provide adequate substantiation of the traveling expense deductions claimed on the schedules c the lodging receipts do not total anywhere near the amount --- - petitioner deducted each year for that expense moreover some of the receipts suggest that the expense incurred should not be deductible at all for example petitioner testified that the only car he used to travel to the locations of the various audits he conducted during the years in issue was a personally owned cadillac but several repair bills refer to a bonneville also numerous receipts relate to the purchase of gasoline the gquantities of gasoline purchased suggest that the tank of the car was being filled in some instances the receipts were produced at the same filling station on the same day sometimes within minutes of each other petitioner contends that he is unable to substantiate all his schedule c deductions because many of his receipts were destroyed ina flood in although petitioner established that his residence suffered flood damages during that year he has not made any attempt to reasonably reconstruct those records for or based upon what evidence was presented we think it highly unlikely that even if petitioner reconstructed his traveling expenses the total of such expenses would exceed the amount of the reimbursements that he received from his employer during the years in issue neither petitioner’s travel log nor the receipts introduced into evidence during the trial constitute adequate substantiation for the traveling expenses deducted on the schedule c each year -- - in issue see sec_274 consequently petitioner is not entitled to any of the traveling expense deductions claimed on the schedules c respondent’s determinations in this regard are therefore sustained other types of business_expenses were deducted on the schedules c and disallowed by respondent petitioner was not entitled to reimbursement for these expenses we find that for the year petitioner is entitled to deductions for these expenses as follows type of expense amount supplies dollar_figure depreciation postage taxes telephone total big_number because the record does not contain adequate substantiating evidence of business_expenses that petitioner may have incurred in or any evidence from which we can reasonably estimate such expenses petitioners are not entitled to any business_expense deductions for the year petitioner maintains that he provided services to the doi during the years in issue as an independent_contractor all of the deductions here in dispute were claimed on a schedule c as though petitioner were not an employee of the doi during either year in issue to the extent that petitioner is entitled to any business_expense deductions respondent argues that the deductions should be treated as employee business_expenses deductible as miscellaneous_itemized_deductions see sec_62 and in support of this argument respondent points out that petitioner’s employment contracts with the doi constitute agreements entered into pursuant to sec_218 of the social_security act that being so respondent relies upon sec_3121 which defines employee for purposes of the federal_insurance_contributions_act fica as any individual who performs services that are included under an agreement entered into pursuant to sec_218 of the social_security act respondent apparently takes the position that an individual who fits within the definition of employee for fica purposes should be treated as an employee for purposes of sec_62 we disagree in hathaway v commissioner tcmemo_1996_389 we held that a taxpayer described as an employee in sec_3121 is not necessarily an employee for purposes of the treatment of the taxpayer’s business_expense deductions instead we concluded that for such purposes the distinction between an employee and an independent_contractor is made through the application of common-law rules applicable in determining whether an employer- employee relationship exists see id -- these common-law rules take into account the following factors the degree of control exercised by the principal which party invests in work facilities used by the individual the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal's regular business the permanency of the relationship and the relationship the parties believed they were creating see weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir no single factor dictates the outcome all the facts and circumstances should be considered see id in this case the kentucky unemployment insurance commission applied the above factors and found that the services performed by petitioner for the doi were performed as an independent_contractor after examining all the facts and circumstances in this case we agree with the commission’s determination and find that for purposes of sec_62 petitioner was an independent_contractor during the years in issue accordingly petitioner’s allowable business_expense deductions as set forth above are properly deducted on a schedule c reviewed and adopted as the report of the small_tax_case division based upon the foregoing and respondent’s agreement that edith m goins is entitled to relief under sec_6015 decision will be entered under rule
